DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-20-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee (U.S. Pub. No. 2016/0182008).
Regarding claim 1, Bhattacharjee teaches a method for fabricating an acoustic wave device (10) (fig. 1A-B, page 3-4, 6, par [0018, 0038, 0049]) (see a MEMS guided wave device including first and second IDTs and corresponding reflector gratings arranged over a piezoelectric layer (SAW)), the method comprising:
 attaching (directly bonded) a first surface (14) of a piezoelectric layer (12) to a handling substrate (22) (fig. 1A-B, 2-4-H, 3, 6H, page 6, par [0049-0052]) (see the piezoelectric layer 12 is directly bonded to a substrate 22 along a bonded interface 24, causing the recesses 18, 20 to be bounded from below by the substrate 22);
 performing a thinning operation on the piezoelectric layer (12) to expose a second surface (18/48/50) of a reduced-thickness piezoelectric layer (12) attached to the handling substrate (22) (fig. 1-3, page 6,  par [0052-0053]) (see a thinned region 14 of a piezoelectric layer 12 suspended by narrow mechanical supports 44, 46 over a substrate 22 and between anchor portions 48, 50, he thinned region 14 is separated from a top surface of the substrate 22 by a recess 18. As shown in FIG. 2, the recess 18 embodies an unfilled cavity extending laterally beyond the thinned region 14 of the piezoelectric layer 12 as well as the IDT 32); 
bonding the second surface of the reduced-thickness piezoelectric layer (12) to a first surface (60) of a permanent substrate (22) (fig. 1-3, 4F-H, 5G, 6H-J, page 1, 6, par [0009, 0051, 0057]) (see a bonded interface is provided between the piezoelectric layer and a substrate layer, such as may embody direct bonding between the piezoelectric layer and the substrate layer, the piezoelectric layer 12 is directly bonded to a substrate 22 along a bonded interface 24, and the piezoelectric layer 12, which is bonded to the substrate 22 along a bonded interface 24 as shown in FIG. 4F. The foregoing thinning step is performed to controllably reduce the thickness of the piezoelectric layer 12 (including first and second thinned regions 14, 16 proximate to the first and second recesses 18, 20, first and second thinned regions 14, 16 of different thicknesses bounding unfilled recesses 18, 20, with the piezoelectric layer 12 being bonded to a substrate 22); and 
removing the handling substrate from the reduced-thickness piezoelectric layer (12) (fig. 3, 5A-G, 9B, page 3, 6, par [14, 0023-0025, 0028, 0055, 0074 0067]) (see removal of the sacrificial material, wherein the recesses defined in the substrate are substantially registered with unfilled recesses defined below the first and second thinned regions of the piezoelectric layer. First and second thinned piezoelectric material regions of different thicknesses overlaid by IDTs and arranged over first and second filled recesses, and with the piezoelectric layer bonded to a substrate,
 performed to controllably reduce the thickness of the piezoelectric layer 12 (including first and second thinned regions 14, 16 proximate to the first and second recesses 18, 20 containing regions of sacrificial material 64, 66) and to prepare the exposed surface of the piezoelectric layer 12 for deposition of metal electrodes forming the IDTs 30, 32 as shown in FIG. 4G. par [0057]).

Regarding claim 14, Bhattacharjee teaches a wafer assembly (12A) (fig. 5A, page par [0060]) (see a single crystal piezoelectric wafer 12A including first and second surfaces 60, 62. FIG. 5B illustrates the piezoelectric wafer 12A following patterning of the first surface 60 with a photoresist layer 94 defining an aperture 96 to expose a portion of the first surface 60) comprising: 
a piezoelectric layer (12/12A) having a first surface (60) and a second surface (62) (fig. 5A, page par [0060]) (see a single crystal piezoelectric wafer 12A including first and second surfaces 60, 62); 
a handling substrate attached (bonding) the first surface of the piezoelectric layer (12) (fig. 1B-2, page 1, par [00014]) (see bonding the piezoelectric layer on or over a substrate layer); and
 a permanent substrate (22) attached (bonding) to the second surface (48/50/60) of the piezoelectric layer (12) (fig. 2, 4A-H, 5G, page 1, 3, par [0014,  0022-0023]) (see the piezoelectric layer bonded to a substrate), the handling substrate selected to be removable to expose the first surface of the piezoelectric layer (12) while the piezoelectric layer (12) is attached to the permanent substrate (22) (fig. 1-3, 9A-C, page 3, par [0028-0031]) (see removal of the sacrificial material, wherein the recesses defined in the substrate are substantially registered with unfilled recesses defined below the first and second thinned regions of the piezoelectric layer).

Regarding claim 2, Bhattacharjee teaches the removing of the handling substrate from the reduced-thickness piezoelectric layer exposes the first surface that was attached to the handling substrate (page 1, 3, par [0014, 0028 ]) (see removing the sacrificial material from the first substrate recess and the second substrate recess, removal of the sacrificial material, wherein the recesses defined in the substrate are substantially registered with unfilled recesses defined below the first and second thinned regions of the piezoelectric layer. ), the first surface (12/14) configured to support a surface acoustic wave (10) (fig. 1-3, 9A-C, page 3, par [0020-0021, 0028]) (see MEMS guided wave device including an IDT arranged over a thinned region of a piezoelectric layer suspended by narrow mechanical supports over a substrate, with a field layer arranged between the piezoelectric layer and the substrate) .

Regarding claim 3, Bhattacharjee teaches forming an interdigital transducer electrode (IDT) on the first surface of the reduced-thickness piezoelectric layer to provide transducer functionality associated with the surface acoustic wave (fig. 3, page 3, 5, par [0021-0023, 0039]) 
(see first and second thinned piezoelectric material regions of different thicknesses overlaid by IDTs and arranged over first and second filled recesses, and with the piezoelectric layer bonded to a substrate, and By forming multiple different thinned regions of a piezoelectric layer and then bonding the piezoelectric layer to an underlying layer along a bonded interface, the need for ion implantation to create a damaged internal release layer (according to prior methods) is eliminated, and new capabilities are provided—such as the ability to provide one or more electrodes and/or different materials (such as fast wave propagation material or slow wave propagation material) within recesses below thinned regions of a piezoelectric layer ).

Regarding claim 4, Bhattacharjee teaches an assembly (bonded to one or more underlying layers) of the acoustic wave device and the respective interdigital transducer electrode is one of an array of similar assemblies implemented as a wafer (fig. 1-3, page 5 par [0044-0046]) (see bonded to one or more underlying layers. Any suitable wafer bonding, and interdigital transducers (IDTs) alone, and IDTs in combination with continuous layer (e.g., floating) electrodes. ).

Regarding claim 5, Bhattacharjee teaches singulating the wafer (fig. 2) to provide a plurality of acoustic wave devices (10/52) (fig. 2, page 6, par [0044, 0052, 0057]) (see a piezoelectric wafer by etching to form the recess 18).

Regarding claims 6 and 15, Bhattacharjee teaches the handling substrate includes a silicon substrate (page 5, par [0041-0042]) (see proximate piezoelectric layer in which the acoustic wave is transduced. Similarly, the terms “slow wave propagation material” or “slow wave propagation layer”, silicon carbide, boron nitride, and silicon, and Substrates of any suitable materials may be used, such as silicon).

Regarding claims 7 and 16, Bhattacharjee teaches the permanent substrate includes a quartz substrate (page 5, par [0042]) (see devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz).

Regarding claims 8 ad 21, Bhattacharjee teaches the piezoelectric layer (12) is formed from LiTaO.sub.3 or LiNbO.sub.3 with a crystal structure orientation such that the second surface of the reduced-thickness piezoelectric layer is a minus surface (page 5, par [0042]) (see use single crystal piezoelectric layer materials, such as lithium tantalate (LiTaO.sub.3) or lithium niobite (LiNbO.sub.3)).

Regarding claim 17, Bhattacharjee teaches the piezoelectric layer (12) is a reduced-thickness piezoelectric layer resulting from a thinning operation on a thick piezoelectric layer having its first surface attached to the handling wafer and without the permanent substrate (page 1, 3, 6, par [0014, 0028, 0055]) 
(see removing the sacrificial material from the first substrate recess and the second substrate recess, removal of the sacrificial material, wherein the recesses defined in the substrate are substantially registered with unfilled recesses defined below the first and second thinned regions of the piezoelectric layer. two finished surfaces (corresponding to the piezoelectric layer 12 and the field layer 54) are bonded to form a bonded interface, the IDT 32 is deposited thereover, and sacrificial material is removed from below the thinned region 14 of the piezoelectric layer 12 as well as from an aperture defined in the field layer material regions to expose the recess 18, which spans portions of the piezoelectric layer 12 and the field layer 54.),.

Regarding claim 18, Bhattacharjee teaches the first surface of the piezoelectric layer (12) is bonded to the handling substrate with a first bond strength (fig. 1-3, page 5, par [0052, 0055]) (see two finished surfaces (corresponding to the piezoelectric layer 12 and the field layer 54) are bonded to form a bonded interface, the IDT 32 is deposited thereover), and 
the second surface of the piezoelectric layer (12) is bonded to the permanent substrate (22) with a second bond strength (fig. 1-3, 4F, G-H, page 6, par [0057]) (see the piezoelectric layer 12, which is bonded to the substrate 22 along a bonded interface 24 as shown in FIG. 4F)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (U.S. Pub. No. 2016/0182008) in view of Knapp (U.S. Pub. No. 2020/0144981) and (PCT Filed on 04-23-2018 and (Foreign Application Priority Data on 05-24-2017).
Regarding claims 9 and 22, Bhattacharjee teaches the crystal structure orientation of the piezoelectric plate (12) (fig. 1-3, page 5, par [0051]). 
But Bhattacharjee does not mention includes Euler angles (0°, 90°<θ<270°, 0°).
However, Knapp teaches a SAW device comprising a carrier substrate, a piezoelectric layer arranged on top of the carrier substrate and an IDT electrode arranged on top of the piezoelectric layer (fig. 1A-C, page 1, par [0008]) and includes Euler angles (0°, 90°<θ<270°, 0°) (page 1-2, par [0009-0010, 0027]) (see he carrier substrate to yield the desired result comprises a crystalline silicon with selected Euler angles that are chosen within a given range. A first useful material provides a crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°, and Euler angles of (45°±10°,54°±10°,0°±10°).). 
(In this case, since the quartz (crystal) substrate can be an unpolarized surface resulting from crystal structure orientation of the quartz substrate. The crystal structure orientation of the quartz substrate can include Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), with the angle φ having a value in a range of 0°≤φ<180°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Bhattacharjee with Knapp, in order to provide an interdigital transducer electrode IT arranged on top of the piezoelectric layer PL. The material of the carrier substrate SU is chosen from silicon having a specific range of cut angles with Euler angles of (0°±10°,0°±10°,45°±10°). A similar working embodiment comprises a substrate material of silicon having Euler angles of (45°±10°,54°±10°,0°±10°). The thickness of the carrier substrate is set to provide sufficient mechanical strength to carry the layers and structures disposed on top of the carrier substrate (see suggested by Knapp on page 2, par [0027]).

Regarding claim 10, Knapp teaches the first surface of the permanent substrate is a plus surface, a minus surface or an unpolarized surface resulting from crystal structure orientation of the permanent substrate (page 1-2, 5, par [0009-0010, 0027, 0042]) (see a crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz).. .
In this case, since the quartz (crystal) substrate can be an unpolarized surface resulting from crystal structure orientation of the quartz substrate. The crystal structure orientation of the quartz substrate can include Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), with the angle φ having a value in a range of 0°≤φ<180°.

Regarding claim 11, Knapp teaches the first surface of the permanent substrate is a plus surface, and the permanent substrate includes Euler angles (φ, 90°<θ<270°, ψ), the angle φ having a value in a range of 0°≤φ<180°, the angle ψ having a value in a range of 0°≤ψ<180° (page 1-2, 5, par [0009-0010, 0027, 0042]) (see a crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz)..
In this case, since the quartz (crystal) substrate can be an unpolarized surface resulting from crystal structure orientation of the quartz substrate. The crystal structure orientation of the quartz substrate can include Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), with the angle φ having a value in a range of 0°≤φ<180°.
As to claim 11, references fail to disclose various values such as (0°≤φ<180°), …. as cited in the claims.  But reference is teaching the crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz).
  However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references.
The reasons are that the above differences would merely depend on how one would like to select particular values regarding the degree sector (0°≤φ<180°) ….. to be suitable to the system requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 12, Knapp teaches the first surface of the permanent substrate is a minus surface, and the permanent substrate includes Euler angles (φ, −90°<θ<90°, ψ), the angle φ having a value in a range of 0°≤φ<180°, the angle ψ having a value in a range of 0°≤ψ<180°, (page 1-2, 5, par [0009-0010, 0027, 0042]) (see a crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°, and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz)..). 
In this case, since the quartz (crystal) substrate can be an unpolarized surface resulting from crystal structure orientation of the quartz substrate. The crystal structure orientation of the quartz substrate can include Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), with the angle φ having a value in a range of 0°≤φ<180°.
As to claim 12, references fail to disclose various values such as (0°≤φ<180°), …. as cited in the claims. But reference is teaching the crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz).
  However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references.
The reasons are that the above differences would merely depend on how one would like to select particular values regarding the degree sector (0°≤φ<180°) ….. to be suitable to the system requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 13, Knapp teaches the first surface of the permanent substrate is an unpolarized (no polarization) surface, and the permanent substrate includes Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), the angle φ having a value in a range of 0°≤φ<180°, the angle ψ having a value in a range of 0°≤ψ<180° (page 1-2, 5, par [0009-0010, 0027, 0042]) (see a crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz)..). 
In this case, since the quartz (crystal) substrate can be an unpolarized surface resulting from crystal structure orientation of the quartz substrate. The crystal structure orientation of the quartz substrate can include Euler angles (φ, 90°, ψ) or (φ, −90°, ψ), with the angle φ having a value in a range of 0°≤φ<180°.
As to claim 13, references fail to disclose various values such as (0°≤φ<180°), …. as cited in the claims. But references is teaching the crystal cut according to Euler angles of (0°±10°,0°±10°,45°±10°), and devices may desirably use single crystal piezoelectric layer materials, any suitable piezoelectric materials may be used, such as quartz).
  However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references.
The reasons are that the above differences would merely depend on how one would like to select particular values regarding the degree sector (0°≤φ<180°) ….. to be suitable to the system requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        July 13, 2022